Citation Nr: 1741587	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for ventral hernia for the period on appeal prior to March 22, 2017, and a compensable rating for the period on appeal from May 1, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran was afforded a hearing before the undersigned Veterans Law Judge in April 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of background, the RO granted service connection for ventral hernia (claimed as hernia of the stomach) and assigned a noncompensable rating, effective June 20, 2012.  Thereafter, the Veteran filed a timely notice of disagreement with the noncompensable rating.  In May 2017, following a March 2017 ventral hernia repair surgery, the RO issued a rating decision in which it granted a temporary total evaluation for the Veteran's period of convalescence under 38 C.F.R. § 4.30.  This temporary total was in effect from March 22, 2017, through April 30, 2017.  Thus, the issue on appeal is the Veteran's entitlement to an initial compensable rating for ventral hernia for the period on appeal prior to March 22, 2017, and a compensable rating for the period on appeal from May 1, 2017.

A private treatment record that is dated in March 2017 indicates that the Veteran underwent ventral hernia repair surgery at Baptist Medical Center, a private hospital, in March 2017.  Additionally, during his April 2016 Board hearing, the Veteran reported that he has received, and continued to receive, private treatment for his hernia disability.  Although the Veteran authorized VA to obtain records from Baptist Medical Center in March 2017, review of the record indicates that records of this treatment have not been associated with the claims file and the record does not indicate whether the Veteran's private treatment records are otherwise complete.  See March 2017 VA Form 21-4142a (General Release for Medical Provider Information to VA).  As these treatment records are relevant with regard to the claim on appeal, reasonable efforts must be made to obtain all pertinent private treatment records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (explaining that VA has a duty to obtain relevant records).  Further, while on remand, VA should associate with the claims file any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file outstanding records of the Veteran's VA treatment and afford the Veteran the opportunity to submit any other pertinent information, to include outstanding records of his private treatment.  In doing so, associate with the claims file records of the Veteran's treatment at Baptist Medical Center.

To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given an opportunity to secure the records.

2.  After completing the development requested above, provide an appropriate VA examination to determine the nature and severity of the Veteran's ventral hernia.  The claims file must be made available to and be reviewed by the examiner, and all necessary tests should be conducted.  The examiner is asked to do the following:

   (a) Identify all symptoms and impairment that may be attributed to the Veteran's ventral hernia, to include lifting restrictions and difficulty urinating.
   
   (b) State whether he has healed post-operative wounds and is without disability.
   
   (c) State whether there is a small post-operative hernia that is not well supported by belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt.
   
   (d) State whether there is a large post-operative hernia that is not well supported by a belt under ordinary conditions.
   
   (e) State whether there is a massive post-operative hernia with persistent severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable.
   
The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.

3.  Then, readjudicate the claim on appeal.  If any benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

